Title: To Benjamin Franklin from Jacques-Dominique Roberdeau, 15 February 1778
From: Roberdeau, Jacques-Dominique de
To: Franklin, Benjamin


Sir
Haguenau in alsace. the 15th february 1778
I duly received the favour you have honoured me with and the inclosed Letter from General Roberdeau of the first May past by way of a proof of his real existence.
I have discovered in our Family papers, that one James Roberdeau has left his Country in the last century, and I am quite persuaded that this very same is related to me; I write to him the inclosed in order to have more material information about him; I pray for the favour to direct it to him by the surest way, and if something is left out in the Direction, to mend it. You’ll oblige me very much, my most ardent desires are for your conservation, and the prosperity of your good American people. I am with all respect Sir Your very humble and obediant servant
Jacques Roberdeaucolonel of Cavalry in the french Kings
 
Notation: Jacs Roberdeau
